Citation Nr: 0112058	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  98-15 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.  

3.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel  


INTRODUCTION

The veteran served on active duty from April 1960 to January 
1964, and had an undetermined period of service ending in 
April 1966.  He died in February 1983.  The appellant is the 
veteran's widow.  

This matter arises from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought.  The 
appellant filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The appellant contends, in substance, that the veteran served 
in Vietnam, and suffered from post-traumatic stress disorder 
(PTSD) following his discharge from service.  She maintains 
that while his discharge certificate, Form DD-214, indicates 
that he was discharged from service in January 1964, his 
Marine Corps Honorable Discharge Certificate reflects that he 
actually separated from service in April 1966.  The appellant 
asserts that the veteran suffered from PTSD, and that his 
suicide by self-inflicted gunshot wound to the head in 
February 1983 was the ultimate result of his PTSD.  

According to the appellant, the veteran was seen for many 
years at the local VA Medical Center in Oklahoma City (VAMC) 
for treatment for his alleged PTSD.  The Board observes that 
while some VA treatment records, dated in April 1972 were 
obtained and associated with the claims file, it does not 
appear that any additional records were sought.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board finds that the RO should 
take any action necessary to determine whether or not the 
veteran served in Vietnam or in any other combat zone during 
his period of active duty.  The Board notes that in a March 
1967 VA application, the veteran reported that he was 
stationed in Vietnam in 1963.  The Board notes further, that 
inasmuch as the veteran's Marine Corps discharge certificate 
shows the effective date of his discharge as April 1966, the 
RO should determine if the veteran was on active or reserve 
duty status between January 1964 and April 1966, and, if so, 
whether he was stationed in Vietnam during this period of 
service.  The RO should ensure that all available service 
medical and service personnel records are associated with the 
assembled records.  The RO should also obtain and associate 
with the claims file any VA clinical treatment records from 
the VAMC pertaining to any treatment for the veteran's 
alleged psychiatric disorder.  The RO should then undertake 
any additional action deemed necessary to comply with the 
duty to assist provisions of the VCAA.  Afterwards, the 
appellant's claims should be adjudicated in the merits taking 
into account any additional relevant evidence.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should take all appropriate 
action to verify the veteran's service and 
duty status from January 1964 to April 
1966, and to determine whether he served 
overseas or in Vietnam during this period 
of service or any other period of service.  
If the veteran is found to have served on 
reserve or inactive status, the RO should 
so indicate.  The RO should obtain all 
available service medical and service 
personnel records of the veteran not 
already of record.  

3.  The RO should obtain and associate 
with the claims file any VA clinical 
treatment records not currently of record.  
The RO should make a specific request for 
VA medical records from the Oklahoma City 
VAMC dated between 1964 and 1983, and not 
already of record.  If no additional 
treatment records are shown to exist or 
are otherwise unavailable, the RO should 
so indicate.  The RO is advised that it is 
unnecessary to obtain additional duplicate 
copies of records already associated with 
the claims file.  

4.  Upon completion of the foregoing, the 
RO should adjudicate on the merits the 
issues of entitlement to service 
connection for the cause of the veteran's 
death, for entitlement to Chapter 35 
benefits, and for entitlement to accrued 
benefits on the basis of all available 
evidence.  If the benefits sought are not 
granted, the appellant and her service 
representative should be provided with a 
supplemental statement of the case, and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
additional review.  

The purpose of this REMAND is to afford the appellant due 
process of law and to provide for additional development of 
evidence.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The appellant is free to submit any additional 
evidence she desires to have considered in connection with 
the present appeal.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No further action is required of the appellant 
until she is notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





